Citation Nr: 1421688	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-37 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for an eye/vision disorder.     

3.  Entitlement to service connection for headaches.   

4.  Entitlement to service connection for an upper left extremity disorder, to include radiculopathy secondary to a service-connected neck disorder.  

5.  Entitlement to service connection for a lower left extremity disorder, to include radiculopathy secondary to a service-connected low back disorder.  
 
6.  Entitlement to an initial rating in excess of 20 percent for a low back disorder. 

7.  Entitlement to an initial rating in excess of 20 percent for a neck disorder. 

8.  Entitlement to an initial rating in excess of 10 percent for a right ankle disorder. 

9.  Entitlement to an initial rating in excess of 10 percent for a left ankle disorder. 

10.  Entitlement to a compensable initial rating for a bilateral foot disorder. 

11.  Entitlement to a compensable initial rating for a skin disorder on the neck.  

12.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.   


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing convened at the RO.  A transcript of the hearing is of record.    

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the November 2012 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).  

In the REMAND section of the decision below, the Board will address several issues on appeal - service connection for hearing loss, and for leg and arm disorders in addition to claims for higher initial rating for back, neck, ankle, and foot disorders.  These issues will be REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran incurred a migraine disorder during service.   

2.  The Veteran's vision disability is a developmental defect for VA purposes. 

3.  The Veteran's allergic rhinitis has not been productive of polyps during the appeal period.  

4.  The Veteran's skin disorder (pseudo folliculitis barbae on the neck) has not covered at least 5 percent of his head, face, or neck, has not caused disfigurement, and has not necessitated systemic therapy.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a migraine disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Entitlement to service connection for a vision disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2013).

3.  The criteria for an initial rating in excess of 10 percent for service-connected allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

4.  The criteria for an initial compensable rating for service-connected pseudo folliculitis barbae on the neck have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied prior to the decision on appeal by way of a letter to the Veteran in October 2008, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the Veteran's STRs, and medical records relevant to his claims.  VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in December 2013.  And VA afforded the Veteran VA compensation examinations into the nature and severity of his disorders.  

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Service Connection for 
a Headache Disorder and an Eye/Vision Disorder

The Veteran claims that he incurred a headache disorder and an eye/vision disorder during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




	Headaches 

Service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection is warranted for headaches for the following reasons.  Although the January 2008 medical board report which led to the Veteran's discharge from service did not note a diagnosis of headaches or migraines, the STRs nevertheless document that the Veteran complained of headaches during service.  A current migraine disorder is noted in VA treatment records dated in December 2008 and March 2013, and in a December 2008 VA examination report.  And the December 2008 VA examiner found it as likely as not that the current migraine disorder relates to service.  As the evidence of record does not preponderate against the Veteran's claim, service connection is warranted for a migraine disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Eyes/Vision

By contrast, the Board finds service connection unwarranted for an eye or vision disorder.  

Generally, service connection may not be granted for refractive error of the eye and congenital or developmental defects, as these are not considered a disease or injury for the purpose of determining service connection.  38 C.F.R. § 3.303 (2013).  On the other hand, service connection may be granted for a congenital or developmental disease, where it preexisted service but was worsened beyond the natural progression as a result of service.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The evidence in this matter consists of the Veteran's STRs dated between 1998 and 2008, VA treatment records dated between 2008 and 2013, VA compensation examination reports dated in December 2008, August 2010, and February 2012, and lay statements from the Veteran and his spouse.  

The Veteran's STRs are negative for an eye or vision disability.   The June 1998 enlistment reports of medical history and examination are negative for an eye or vision disorder.  STRs dated between 1998 and 2008 are negative for an eye or vision disability as well, though a March 2006 STR noting an optometry examination - which is partly illegible - states "issue new spec rx."  VA treatment records are negative for an eye or vision disorder, but do note the Veteran's refractive error.  A December 2008 eye examination report renders a diagnosis of myopic astigmia.  The report also stated that, due to the Veteran being "extremely tense" during the examination, he should seek additional evaluation for glaucoma.  The record thereafter is negative for any findings of glaucoma, or any other eye or vision disability.  VA treatment records dated in June 2013 note the December 2008 findings, and note that the Veteran used glasses.  Finally, during his testimony before the Board, the Veteran did provide information regarding his claimed vision problems.  He described impaired vision, but his testimony cannot be construed as anything more than evidence of the refractive error, or perhaps symptomatology associated with the headache disorder service-connected in this decision.  

Based on this evidence, the Board finds service connection unwarranted, for either an eye or a vision disorder.  Simply put, the evidence does not indicate that the Veteran has a current eye disability eligible for VA compensation benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . .  In the absence of proof of a present disability there can be no valid claim.").  The evidence shows that the Veteran's vision and eyes are normal with the exception of a refractive error.  Refractive errors of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013); VAOPGCPREC 82-90 (July 18, 1990).  Furthermore, there is no evidence of record to suggest that his refractive error was subject to a superimposed disease or injury which created additional disability.  Specifically, the Veteran's STRs show no such additional disability.

The Board has considered the Veteran's assertions that he has a current disability related to vision which was incurred during service.  The Veteran is certainly competent to attest to what he observes or senses such as vision impairment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  However, his statements regarding diagnosis of a vision disorder, or regarding etiology of a vision disorder, are of limited probative value.  An eye disability is an internal pathology that is beyond the Veteran's capacity for lay observation.  Its etiology and development could not be determined through observation or by sensation such as feeling.  The Veteran is simply not a competent witness to render a medical opinion that he has an eye disorder, or that such a disorder relates to service.  He does not have the requisite training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates the absence of an eye disability for VA compensation purposes.  

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  As the preponderance of the evidence is against a finding of a current eye or vision disability, the benefit-of-the-doubt rule does not apply.  The claim must be denied.  38 U.S.C.A. § 5107(b).  





The Claims for Higher Initial Ratings for 
Allergic Rhinitis and Pseudo Folliculitis Barbae

The Veteran was discharged from active service on April 21, 2008.  On October 20, 2008, the RO received the Veteran's original claims to service connection for allergic rhinitis and pseudo folliculitis barbae.  In February 2009, the RO granted service connection for each disorder.  Each disorder was assigned a noncompensable disability evaluation, effective April 22, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In July 2010, the Veteran appealed to the Board the assigned disability ratings.    

During the pendency of the appeal, the RO assigned a 10 percent rating for the allergic rhinitis, effective April 22, 2008.  Nevertheless, the Veteran continues to maintain entitlement to higher initial ratings during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board will consider whether higher ratings have been warranted at any time since April 22, 2008, the day following the Veteran's discharge from service.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

	Allergic Rhinitis 

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code (DC) 6522 of 38 C.F.R. § 4.97.  Under this DC, allergic rhinitis with polyps is assigned a 30 percent evaluation.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is assigned a 10 percent evaluation.   

The evidence in this matter consists VA treatment records dated between 2008 and 2013, VA compensation examination reports dated in December 2008, August 2010, and February 2012, and lay statements from the Veteran and his spouse.  Though this evidence indicates occasional nasal symptoms due to the disorder, the Board finds a rating in excess of 10 percent unwarranted.  Though this evidence notes the Veteran's complaints of congestion, and even notes significant obstruction which led to the rating increase, none of this evidence indicates that the Veteran has developed polyps due to rhinitis.  As such, a higher initial rating for allergic rhinitis is unwarranted under DC 6522.  38 C.F.R. § 4.97.   

The Board has reviewed the remaining DCs relating to diseases of the nose and throat but finds DC 6522 the most appropriate DC to apply in this case given that this is the disorder for which he has been diagnosed, treated, and service-connected.  Based on the Veteran's symptomatology, a rating in excess of 10 percent is not available for his complaints under any other DC.  38 C.F.R. § 4.97, DCs 6502-6524 (2013). 

	Pseudo folliculitis Barbae

During service, the Veteran developed a skin rash on his neck related to shaving.  The pseudo folliculitis barbae service connected by the RO is rated under DC 7813 of 38 C.F.R. § 4.118.  

The criteria for evaluating skin disorders under the Code were revised effective October 23, 2008.  The revisions were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim for service connection was filed on October 20, 2008.  Accordingly, the revised schedular rating criteria are not applicable in this decision.  The schedular rating criteria in effect prior to October 23, 2008 will be applied.

Under DC 7813, the relevant skin disorder on the head, face, or neck is to be rated under DC 7800 or DC 7806 (used for rating dermatitis or eczema), depending on the predominant disability.  

Under DC 7800, a compensable rating is warranted for evidence of one characteristic of disfigurement on the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:  1) scar is 5 or more inches (13 or more cm.) in length; 2) scar is at least one-quarter inch (0.6 cm.) wide at widest part; 3) the surface contour of the scar is elevated or depressed on palpation; 4) the scar is adherent to the underlying tissue; 5) the skin is either hypo-pigmented or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or 8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118.  

Under DC 7806, a 10 percent rating is assigned where at least 5 percent but not more than 20 percent of the entire body is affected, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the twelve-month period.  38 C.F.R. § 4.118.  

The evidence in this matter consists VA treatment records dated between 2008 and 2013, VA compensation examination reports dated in December 2008, August 2010, and February 2012, and lay statements from the Veteran and his spouse.  Based on this evidence, the Board finds that a compensable rating is not warranted.  Though this evidence indicates that the Veteran continues to experience rashes due to shaving, none of the evidence indicates that he has at least one characteristic of disfigurement on his head, face, and neck, that the rash covers at least 5 percent of his exposed body, or that he has undergone systemic therapy for the rash.  38 C.F.R. § 4.118, DCs 7800, 7806.   

The December 2008 VA examiner stated that "[t]here are often approximately 1 mm pustules that develop at the site of the ingrown hairs, both on the neck, back of the scalp and on the cheeks."  The examiner described the disorder as "cosmetically obvious but not disfiguring."  

The February 2012 VA examiner indicated a review of the claims file and an examination of the Veteran.  The examiner described the skin disorder as mild, and noted the disorder in the upper anterior neck area.  The Veteran indicated use of a topical cream, but did not provide details regarding its contents.  The Veteran reported intermittent rashes from shaving.  The Veteran indicated that he has not received dermatological treatment for the rash since discharge, and does not use systemic medications for the rash.  The examiner concluded that the rash comprised less than 1 percent of the body area affected, and comprised less than 1 percent of the total body.  Further, the examiner found no scarring or disfigurement from the rash.  The examiner noted "minimal follicular lesions" on the neck.  The examiner stated that neither the Veteran's occupation nor his daily activities were affected by the rash.  The Board further takes note of a May 2013 VA treatment record, which indicates skin irritation related to use a CPAP machine mask.  However, treatment records dated through 2013 generally indicate "no current skin problem."   

In sum, a compensable initial rating has not been warranted during the appeal period for the Veteran's pseudo folliculitis barbae.  The evidence indicates that his rash is mild and intermittent, that it has not caused disfigurement, that it covers less than 5 percent of his neck, face, and head area, and that he has not used systemic therapy to treat the disorder.  The preponderance of the evidence is therefore against his claim for a higher rating.  See Gilbert, supra.   

The Board has reviewed the remaining DCs relating to diseases of the skin but finds DCs 7800 and 7806 the most appropriate DCs to apply in this case given that this is the disorder for which he has been diagnosed, treated, and service connected.  The Board notes that it has considered the criteria under DCs 7803, 7804, and 7805, which address painful and unstable scars, and scars which limit the function of the body part affected.  But there is no evidence of scarring from the Veteran's disorder, or of a limitation of function of the neck or head from the disorder.  Hence, based on the Veteran's symptomatology, a compensable rating is not available for his complaints under any other DCs.  38 C.F.R. § 4.118, DCs 7800-7813 (2008). 

      Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The disabilities at issue - allergic rhinitis and pseudo folliculitis barbae - are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.97, 4.118.  As detailed above, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating for either disorder.  Indeed, the schedular criteria directly address the disabilities he has experienced during the appeal period (i.e., mild skin irritation and intermittent nasal disturbances).  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not suggest, and the Veteran did not contend, that his disorders cause marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013).  There is no evidence of record that the Veteran has been hospitalized for either disorder.  Further, as the February 2012 VA examiner noted, the skin disorder does not affect the Veteran's occupation in any way.  The Board has considered that examiner's comments regarding rhinitis, that it reportedly affects the Veteran's occupation occasionally, causing him to miss work intermittently during "bouts of infection that develop roughly about 5 to 6 times per year."  However, this is not evidence of a "marked" absence from work due to the disorder.  The Veteran is employed full time and has not indicated that his rhinitis causes him to be unemployable.  The Board further notes the absence in VA treatment records dated throughout 2013 of a disabling rhinitis that would interfere with work.  Thus, even if his disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra.  


ORDER

Entitlement to service connection for migraines is granted.  

Entitlement to service connection for an eye or vision disability is denied.  

Entitlement to a higher initial rating for allergic rhinitis is denied.  

Entitlement to a higher initial rating for pseudo folliculitis barbae is denied.   


REMAND

A remand is warranted for the claims to service connection for hearing loss and leg and arm disorders, and for the claims to higher initial ratings for back, neck, ankles, and foot disorders.  

During his December 2013 testimony before the Board, the Veteran indicated that his hearing loss had worsened since his most recent VA audiology examination in December 2008.  Further, he indicated increased neurological symptoms in his left upper and lower extremities.  His recent complaints are similar to complaints he made during active duty.  As the most recent x-ray evidence of the neck and back are dated in August 2007 and August 2010, respectively, an additional examination is warranted.  

With regard to the claims for increased rating, the Veteran maintains that he is significantly disabled by neurological symptoms associated with his neck and low back disorders.  The Board notes that the February 2012 VA examination found minimal evidence of spinal problems that would produce radiation into the extremities.  However, an additional examination is warranted due to the lack of evidence of recent examination of the neck and back.  

With regard to the ankles and feet, lay and medical evidence of record indicates that the low back disorder may cause disability in these areas as well.  The Board notes the testimony during the Board hearing describing muscle atrophy in the lower legs, and notes a June 2013 VA treatment record which reflects the Veteran's claims of radiculopathy thorough his lower extremities to his feet.  Additional examination is therefore warranted into the ankles and feet.  Further, these claims are inextricably intertwined with the higher initial rating claim for the low back disorder.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).   

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in October 2013.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for a VA audiology examination to determine whether he currently has hearing loss under VA guidelines.  38 C.F.R. § 3.385.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand.

The examiner is asked to comment on the following questions:

a.  Does the Veteran have a current hearing loss disability under 38 C.F.R. § 3.385? 

b.  If the Veteran does have a current hearing loss disability, is it at least as likely as not that the disorder is related to any in-service disease, event, or injury?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left arm and left leg neurological disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand. 

The examiner is asked to comment on the following questions:

a.  Does the Veteran have current neurological disorders involving his left arm and left leg? 

b.  If the Veteran does have current neurological problems in his left arm and left leg, or in either one, is it at least as likely as not that the disorder is related to any in-service disease, event, or injury?  Review of the entire record is required.  Attention is invited to the STRs which document the Veteran's complaints during service of neurological symptoms in his left arm and leg.  

c.  If the Veteran does have current neurological problems in his left arm and left leg, or in either one, is it at least as likely as not that any of the diagnosed disorders is due to or caused by the service-connected neck or low back disorders?  

d.  If the Veteran does have current neurological problems in his left arm and left leg, or in either one, is it at least as likely as not that any of the diagnosed disorders is aggravated by the service-connected neck or back disorder.  By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond its normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.  38 C.F.R. § 3.310 (2013). 

e.  If the Veteran does have current chronic neurological problems in his left arm and left leg, or in either one, is it at least as likely as not that the Veteran had either of these chronic disorders within one year of his April 2008 discharge from service? 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected neck, low back, ankle, and foot disabilities.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand.  If the examiner finds current neurological disorders involving the left arm and left leg, or in either, the examiner should comment on the extent to which the neurological disorders relate to the neck, back, ankles and feet, and the extent to which the disorders have affected the neck, back, ankles, and feet.     

The examiners are asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


